Case 1:19-cv-04414-KAM-RLM Document 84 Filed 07/10/20 Page 1 of 2 PageID #: 1793




  GTPC
                                                                                             129 LIVINGSTON STREET
                 GARY TSIRELMAN P.C.                                                        SECOND & THIRD FLOORS
                                                                                              BROOKLYN, NY 11201
                                                                               T: (718) 438-1200 ● F: (718) 438-8883
                 ATTORNEYS & COUNSELORS AT LAW                                                nbowers@gtmdjd.com


                                                                                            7/10/2020
 BY ECF
 Honorable Roanne L. Mann
 United States District Court
 Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, NY 11201

  Re: Go vernment Emplo yees Insuranc e Co mpany, et al., v. Wellmart Rx,
  Inc ., et al., Index No. 19-cv-4414; Opposition and Response to Plaintiffs’
  Motion to compel

 Dear Judge Mann:

       We write on behalf of Defendants Claudia Geris, P.A., and Viviane Etienne,
 M.D., (“GTPC Defendants”) in response to Plaintiffs’ motion to compel dated July 1,
 2020.

        In this matter, Plaintiffs accuse GTPC Defendants of prescribing compounded
 medications dispensed by Defendant Wellmart Rx, Inc. (“Wellmart”). Although the
 Court is no doubt familiar with this type of No-Fault insurance lawsuit, Plaintiffs’
 Complaint is novel insofar as several of the so-called “Prescribing Defendants,”
 including GTPC Defendants, do not own or control professional corporations at which
 the challenged prescription were written but are instead employees of non-party
 professional corporations under the control of a non-party medical professional 1.
 Despite this, Plaintiffs’ discovery demands seek a litany of documents regarding the
 Non-Party Employers from GTPC Defendants. This confused GTPC Defendants and
 led to delays in determining what documents, exactly, over which GTPC Defendants
 had possession, custody and control. Ultimately, GTPC Defendants determined the
 bulk of the documents demanded by Plaintiffs, including medical records for
 Plaintiffs’ insureds, were not in GTPC Defendants’ possession, custody, or control.

       GTPC Defendants timely responded to Plaintiffs’ demands in January after
 agreed-upon extensions due to the holidays and counsel’s personal travel out of state,
 well before the onset of the pandemic. See Affidavit of Service annexed hereto as
 Exhibit A. Unfortunately, counsel had not yet finished a complete review of GTPC
 Defendants’ documents before Governor Cuomo ordered that New York residents
 should shelter in place and non-essential businesses close on March 20, 2020.
 Between that date and the tentative reopening in late June, counsel did not have

 1GTPC   Defendants are or were employees of Preferred Medical, P.C., and Paramount Medical, P.C.,
 both of which are owned by Dr. Jonathan Landow, M.D. (“Non-Party Employers”)
                                              -page 1-
Case 1:19-cv-04414-KAM-RLM Document 84 Filed 07/10/20 Page 2 of 2 PageID #: 1794

 access to GTPC Defendants’ documents. Counsel mistakenly believed the shelter in
 place order would be lifted and based representations to Plaintiffs on that mistaken
 belief. The undersigned contacted Plaintiffs’ counsel on July 7, 2020, and discussed
 production issues in this case and indicated a plan to produce outstanding documents.
 Counsel today produced all documents in Ms. Geris’s possession, custody, or control
 responsive to Plaintiffs’ demands to which Ms. Geris did not object. Counsel plans to
 do the same for any amended discovery responses and Dr. Etienne’s documents by
 July 17, 2020.

       Due to a miscommunication between counsel and Dr. Etienne, until this week
 counsel mistakenly believed that Dr. Etienne was prevented by the pandemic
 shutdown of non-essential businesses from accessing patient files for Plaintiffs’
 insureds for whom she prescribed compounded medications. That is not the case; the
 documents at issue are under the control of the Non-Party Employers. Plaintiffs are
 well aware of the identity the Non-Party Employers as evidenced by repeated
 references to them in Plaintiffs’ discovery demands. GTPC Defendants will
 nevertheless specify which documents are in the possession, custody, and control of
 the Non-Party Employers in their amended discovery responses.


       Thank you for your attention to this letter.



                                                      Respectfully,
                                                       /s/ _______________
                                                      Nicholas Bowers, Esq.
 Cc: All Counsel via ECF                              Counsel for Parties Named Herein
                                                      Gary Tsirelman P.C.
                                                      129 Livingston, 2nd Floor
                                                      Brooklyn NY 11201




                                        -page 2-
